United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Baligh et al.			:
Application No. 16/841,326			:		Decision on Petition under
Filing Date: April 6, 2020			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 29717-0216005		:


This is a decision on the petition filed January 27, 2022, which is being treated as a petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 61/244,115.

The petition is dismissed.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The petition seeks to add a benefit claim indicating this application claims the benefit of Application No. 61/244,115.

The benefit claim at issue was not filed prior to the expiration of the period specified in 
37 C.F.R. § 1.78(a)(4).  The petition requests acceptance of the late claim for priority.

A petition under 37 C.F.R. § 1.78(c) must be accompanied by:  

(1) 	An application data sheet including the reference required 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(a)(3), unless previously submitted;
(2)	The petition fee set forth in 37 C.F.R. § 1.17(m); and
 (3) 	A statement that the entire delay between the date the claim was due under 
37 C.F.R. § 1.78(a)(4) and the date the claim was filed was unintentional.1  

The petition lacks the required reference because the benefit claim is improper.

The benefit claim is improper because Application No. 61/244,115 was converted to Application No. 13/068,837.  As a result, any benefit claim referencing the application should refer to Application No. 13/068,837, not Application No. 61/244,115. 


The benefit claim would be improper even if Application No. 61/244,115 had not been converted.  Application No. 61/244,115 was filed on September 21, 2009.  This application was filed more than 12 years after the provisional application was filed.

The Office notes this application cannot directly claim the benefit of Application No. 13/068,837 because Application No. 13/068,837 issued approximately six years prior to the filing date of this application.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
        
            
    

    
        1 With respect to the statement of delay, the Office “may require additional information where there is a question whether the delay was unintentional.”  37 C.F.R. § 1.78(e)(3).
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.